Detailed Office Action

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/957,397 filed on 06/24/2020. This application is a 371 of PCT/JP2019/000616, filed on 01/11/2019, which claims foreign priority of JP2018-230914, filed on 12/10/2018 and JP2018-005405, filed on 01/17/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Restriction/Election
Applicant’s election of Group I, claims 1 – 3 and 5 in the reply filed on 09/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Claim 4 (a method) and Group III, Claim 6 (a product/inductor), there being no allowable generic or linking claim. 

	

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 3, the phrase “providing a powder compact” is indefinite. It is unclear from claim 1 and claim 3 whether the powder compact is a separate product from the silicon-oxide coated powder being claimed or whether “providing a powder compact” is intended use of the powder. While the phrase appears to be intended use, it is not clear what structural limitation the powder compact limitation imparts on the claimed powder. For purposes of examination, it is interpreted that claim 1 requires that the powder is capable of attaining a volume resistivity of 1.0 x105 or more and claim 3 requires a bulk density of the powder of 4.0 g/cm3 or less. 

Regarding claim 5, the claim limitation is indefinite because it is not clear based on the language whether the “molded body” comprising the silicon-oxide coated iron particles requires the limitations of the powder compact as claimed. That is, it is not clear if the molded body of claim 5 requires the volume resistivity as claimed in claim 1. For purposes of examination, it is interpreted that it does not, given the molded body and a powder compact seem to reference different components. 

Claim 2 is rejected by virtue of dependency.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (JP2010/103427, using espacenet translation, as cited in the office action on 08/26/2022) in view of Simon (US 5,993,569) 

Regarding claims 1 and 5, Hidaka teaches magnetic powder comprising an iron-silicon alloy [0038], with an aspect ratio of 1 [0050], and a diameter of 0.1 – 1 µm [0052], which overlaps with the claimed ranges. Hidaka teaches the magnetic powder in an insulating layer wherein the insulating material can be silicon oxide [0058]. Hidaka teaches that the powders are formed into a compact by molding a slurry [0083], meeting the claimed limitation of claim 5. 
Hidaka does not teach the silicon content.

Simon teaches silicon-containing iron powder [Title] wherein silicon is preferably 1 – 4 wt% [Col 3, line 43 – 44]. Simon teaches that the powder is preferably essentially spherical and can have a particle size of 0.01 to 5 µm [Col 4, line 5 – 10] and discloses that the powder can be used for powder core and magnets [Col 5, line 2 – 11]. Simon also discloses that the silicon added to iron powders in a range of 1 – 4 wt% have a high permeability, lower hysteresis, and coercivity than pure iron powder [Col 1, line 36 – 45]. Simon further teaches that the bulk density of the silicon-containing iron powder is 0.4 – 4 g/cm3 [Col 4, line 11 – 13], which falls within the claimed range of claim 3.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the Fe-Si magnetic powder of Hidaka and used the silicon-containing iron powder, as disclosed by Simon to achieve predictable results. As disclosed by Simon, silicon in a range of 1 – 4 wt% in an iron powder produces lower hysteresis and coercivity than iron powder while having a similarly high permeability. Given that Hidaka and Simon are directed to magnetic powder based on iron, a person of ordinary skill would have a reasonable expectation of success in achieving predictable results. 
Lastly, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
	Given the overlapping particle size, overlapping range of silicon, silicon oxide coating, and aspect ratio, it is interpreted that the silicon oxide coated powder of Hidaka in view of Simon would be capable of attaining the volume resistivity of 1 x 105 Ω*cm or more of the powder compact claimed, absent evidence to the contrary. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (JP2010/103427, using espacenet translation, as cited in the office action on 08/26/2022) in view of Simon (US 5,993,569), as applied to claim 1 above, in further view of Moyer (“Magnetic Materials and Properties for Part Applications”, NPL, 1998).

Regarding claim 2, Hidaka in view of Simon teaches the invention as applied above in claim 1. Hidaka in view of Simon does not teach a phosphorous content of the powder. 
Moyer discussed magnetic powder metallurgy for producing soft-magnetic parts [title; page 1006, left column]. Moyer discusses iron powder with the addition of phosphorous and states that resistivity is improved when phosphorous is added in an amount of 0.45 wt% and further improved up to 0.8 wt [pg 1009, right column, bottom – pg 1010, right left column, top]. Moyer further states that the higher resistivity minimizes eddy current losses at low levels to prevent heat generation from destroying the magnetic device [pg 1010, right left column, top]. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the powder of Hidaka in view of Simon and added phosphorous in a range of 0.45 – 0.8 wt%, as taught by Moyer. As disclosed in Moyer, this amount of phosphorous improves resistivity of the powder and thereby helps reduce eddy current losses to lower damage of magnetic device from heat generation. Given that Hidaka in view of Simon, and Moyer are directed magnetic iron-based powder, a person of ordinary skill in the art would have a reasonable expectation of success. 


Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 5,993,569) in view of Hidaka (JP2010/103427, using espacenet translation, as cited in the office action on 08/26/2022) 

Regarding claim 1, Simon teaches silicon-containing iron powder [Title] wherein silicon is preferably 1 – 4 wt% [Col 3, line 43 – 44], which overlaps with the claimed range. Simon teaches that the powder is preferably essentially spherical, falling within the claimed of 2.5 aspect ratio or less, and can have a particle size of 0.01 to 5 µm [Col 4, line 5 – 10], which overlaps with the claimed range, and discloses that the powder can be used for powder core and magnets [Col 5, line 2 – 11]. 
Simon also discloses that the silicon added to iron powders in a range of 1 – 4 wt% have a high permeability, lower hysteresis, and coercivity than pure iron powder [Col 1, line 36 – 45]. Simon further teaches that the bulk density of the silicon-containing iron powder is 0.4 – 4 g/cm3 [Col 4, line 11 – 13], which falls within the claimed range of claim 3.
Simon does not explicitly teach a silicon-oxide coating. 

	Hidaka teaches magnetic powder that can comprise an iron-silicon alloy [0038], with an aspect ratio of 1 [0050], and a diameter of 0.1 – 1 µm [0052]. Hidaka discloses that the magnetic material can be mixed an insulating material and when the magnetic material requires durability and strength for products magnetic elements such as antennas and inductors, the insulating material can be silicon oxide [0058]. Hidaka further teaches the magnetic powder can be compacted into a molded body from a slurry [0083], meeting the claimed limitation of claim 5. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the silicon-containing iron powder of Hidaka and a silicon oxide insulating material, as disclosed by Hidaka to achieve predictable results. As disclosed by Hidaka, the silicon-oxide insulating material can provide durability and strength in producing inductor/antenna elements. Given that Simon and Hidaka are directed to magnetic powder based on iron, a person of ordinary skill would have a reasonable expectation of success in achieving predictable results. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the powder of Simon in view of Hidaka and compressed it into a molded body to produce a magnetic component, as discussed by Hidaka, to achieve predictable results. Given that Simon and Hidaka are directed to magnetic powder based on iron, a person of ordinary skill would have a reasonable expectation of success in achieving predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). 
Lastly, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
	Given the overlapping particle size, overlapping range of silicon, silicon oxide coating, and aspect ratio, it is interpreted that the silicon oxide coated powder of Simon in view of Hidaka would be capable of attaining the volume resistivity of 1 x 105 Ω*cm or more of the powder compact claimed, absent evidence to the contrary. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 5,993,569) in view of Hidaka (JP2010/103427, using espacenet translation, as cited in the office action on 08/26/2022), as applied to claim 1 above, in further view of Moyer (“Magnetic Materials and Properties for Part Applications”, NPL, 1998).

Regarding claim 2, Simon in view of Hidaka teaches the invention as applied above in claim 1. Simon in view of Hidaka does not teach a phosphorous content of the powder. 
Moyer discussed magnetic powder metallurgy for producing soft-magnetic parts [title; page 1006, left column]. Moyer discusses iron powder with the addition of phosphorous and states that resistivity is improved when phosphorous is added in an amount of 0.45 wt% and further improved up to 0.8 wt, which falls within the claimed range [pg 1009, right column, bottom – pg 1010, right left column, top]. Moyer further states that the higher resistivity minimizes eddy current losses at low levels to prevent heat generation from destroying the magnetic device [pg 1010, right left column, top]. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the powder of Simon in view of Hidaka and added phosphorous in a range of 0.45 – 0.8 wt%, as taught by Moyer. As disclosed in Moyer, this amount of phosphorous improves resistivity of the powder and thereby helps reduce eddy current losses to lower damage of magnetic device from heat generation. Given that Simon in view of Hidaka, and Moyer are directed magnetic iron-based powder, a person of ordinary skill in the art would have a reasonable expectation of success. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0104664 – Similar particle, volume resistivity of spherical particle
US2010/0000769 – Spherical magnetic powder dispersed in an insulating material
WO2014/141318 – Soft-magnetic powder with size and molded component with overlapping resistivity
JP2013/149854 – soft-magnetic powder with overlapping size
JP2011/246820 – iron-based nanosized powder with overlapping size and oxide coating
JP2008/147404 – Composite powder with overlapping shape, size, and oxide coating

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735